  Case 3:19-cv-12746-PGS-DEA Document 7 Filed 10/22/19 Page 1 of 3 PageID: 87



NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 CRAIG FRANCIS SZEMPLE,                                Civil Action No. 19-12746 (PGS-DEA)

                 Plaintiff,

         v.                                                       MEMORANDUM
                                                   :
 RUTGERS UNIVERSITY, et al,

                 Defendants.


PETER G. SHERIDAN, U.S.D.J.


        Plaintiff Craig Francis Szemple seeks to bring this civil action informa pauperis, without

prepayment of fees or security, asserting claims pursuant to 42 U.S.C.    §   1983. The Court

originally administratively terminated the application because Plaintiff did not submit an entire

application with his complaint. (ECF No. 2). Plaintiff submitted his application, and the Clerk

reopened the matter for review. In his application, Plaintiff denied that he received any money in

the past 12 months. (ECF No. 3 at 3). This is signed under penalty of perjury. (Id. at 4).

        On December 18, 2018, Magistrate Judge James B. Clark signed an order reflecting a

settlement agreement entered into by Plaintiff and the defendants in Szemple v. University of

Medicine and Dentistry ofNew Jersey No. 10-258 (D.N.J. Dec. 18, 2018) (ECFNo. 161).

Magistrate Judge Clark ordered defendants to pay Plaintiff a sum of $7500 by January 17, 2019.

(Id.). Plaintiffs attorneys in that matter filed a letter saying they had received the payment, and

District Judge Vazquez dismissed the matter with prejudice on January 23, 2019. Szemple, No.

10-258 (ECF Nos. 162-63). This settlement was also intended to cover a pro se matter before this

Court, S’zemple v. Rutgers, the State University ofNew Jersey, No. 10-5445 (D.N.J. dismissed
  Case 3:19-cv-12746-PGS-DEA Document 7 Filed 10/22/19 Page 2 of 3 PageID: 88



July 15, 2019) (ECF No. 169). Plaintiffs counsel in the matter before Judge Vazquez1 confirmed

to this Court on July 8, 2019 that the $7500 was disbursed “in accordance with Mr. Szemple’s

instructions.” Szemple, No. 10-5445 (ECF No. 168).

        The Court ordered Plaintiff to show cause regarding the apparent discrepancies in his in

formapauperis application. (ECF No. 4). Plaintiff responded that all of the proceeds from his

settlement were “given to charity. I did not want any of the proceeds from these actions to end up

in my inmate account.” (ECF No. 5 at 1) (emphasis omitted). He stated he received a single $100

check from his attorneys to cover prison legal expenses. (Id. at 2). He stated that there was

nothing to report as income received on his informapauperis application. (Id.).

        Even if the Court accepts Plaintiffs assertion that he donated the majority of his

settlement proceeds to charity, he still received income within the period of time covered by the

in/ormapauperis application. His explanation as to why it was omitted is not persuasive.

Moreover, his statement to the Court does not explain other deposits listed on his account

statement. (ECF No. 1-2). Between November 1, 2018 and May 16, 2019, Plaintiff received

several deposits: $150 on January 24, 2019 (Id. at 5); $100 on February 23, 2019 (Id. at 6); $110

on March 19, 2019 (Id.); $350 on March 27, 2019 (Id.); $300 on April 12, 2019 (Id. at 7); $100

on April 26, 2019; and $100 on May 3, 2019 (Id.). Four of these, including the April 26, 2019

$100 check from Blank Rome LLP, are marked as being “attorney checks.” This contradicts

Plaintiffs assertion that he only received one check from his attorney for $100.

        After giving Plaintiff notice and an opportunity to respond to the Court’s concerns over

his informapauperis application, the Court finds that Plaintiff has not been entirely candid with

the Court over his financial situation. The Court also notes that Plaintiff paid his filing fee in full



 Plaintiff proceeded pro se in his matter before this Court.

                                                   2
  Case 3:19-cv-12746-PGS-DEA Document 7 Filed 10/22/19 Page 3 of 3 PageID: 89



on July 1, 2019 after Judge Vazquez denied his informapauperis application in a newly filed

action in the Newark Vicinage: Szemple v. Rutgers University, No. 19-13300 (D.N.J. filed May

21, 2019). The Court therefore denies Plaintiff’s informapauperis application. See Castillo v.

Blanco, 330 F. App’x 463, 465-66 (5th Cir 2009) (affirming revocation of IFP when plaintiff

misrepresented assets). The complaint will be administratively terminated until Plaintiff pays the

$400 filing and administrative fees.

       An appropriate order follows.



DATED:
                                                            PETER G. SHERIDAN
                                                            United States District Judge




                                                3
